DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in reply to Applicants’ correspondence of 12/02/2021.  
Applicants’ remarks and amendments have been fully and carefully considered but are not found to be sufficient to put the application in condition for allowance.  Any new grounds of rejection presented in this Office Action are necessitated by Applicants’ amendments.  Any rejections or objections not reiterated herein have been withdrawn in light of the amendments to the claims or as discussed in this Office Action.
This Action is made FINAL.

Please note:  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Election/Restrictions
In the reply filed on 05/11/2021 Applicants elected without traverse the particular TP53 mutation that is Q331R, and the additional elements of ADAM12 and in particular Q650K in ADAM 12.  The Examiner rejoined the element that is R175H as a mutation in TP53 the elected element.
The amendments of 12/02/2021 have changed the claims such that they no longer encompass the elected mutation in TP53 that is Q331R (i.e.:  claim 1 requires all of the recited mutation positions), and the claims no longer included the elected additional gene that is ADAM12.  In the interests of customer service and compact prosecution the subject matter of the amended claims is rejoined with the previously elected invention, and the amended claims are examined.

Withdrawn Claim Rejection - Improper Markush Grouping
The rejection of claims under the judicially approved "improper Markush grouping" doctrine, as set forth on pages 2-4 of the Office Action of 08/02/2021, is withdrawn in light of the amendments to the claims.

Withdrawn Claim Rejections - 35 USC § 112 - Indefiniteness
The rejection of claim 5 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as set forth on pages 4-5 of the Office Action of 08/02/2021, is withdrawn in light of the amendments to the claims.

New Claim Rejections - 35 USC § 112 – Indefiniteness
Necessitated by Claim Amendments
Claims 1-4 and 6-8 are is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-4 and 6-8 are unclear over the recitation in claim 1 of the phrases “results in A307_splice in TP53 protein”, “results in E224_splice in TP53 protein”, “results in S261_splice in TP53 protein” with regard to a mutation determined not to be present in a TP53 gene.  In each case the phrase is unclear where the mutation is denoted as a codon position which appears to alter a splice site, but splice sites are a part of a transcribed gene and not a part of the resulting protein.  
Claim 8 is unclear over recitation of the phrase “wherein the second mutation in COL14A1 gene results in … and wherein the second mutation in TNN gene results in”.  

Withdrawn Claim Rejections - 35 USC § 102 and 103
The rejections of claims made under 35 USC 102 and 103 as set forth in pages 5-13 of the Office Action of 08/02/2021, which are not maintained below, are withdrawn in light of the amendments to the claims.


Claim Rejections - 35 USC § 103
Claims 1, 2, 4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cabelguenne et al (2000) in view of Ji et al (2011).
Relevant to the limitations of the rejected claims, Cabelguenne et al teaches a prospective study that includes obtaining samples of tumor biopsies (claim 2) from patients, and performing analysis of the p53 gene sequence of the subject to detect mutations, and treating the subject with treatment for cancer.  See for example 91466 – Patients, and Table 2.  Further relevant to the claims, Cabelguenne et al teaches that exons 4 to 9 of p53 gene sequences were analyzed in samples from 106 patients, and of the 106 patients 72 tumors were found to be mutated at p53 (i.e.:  34 patients had no evidence of mutation) (e.g.:  p.1467 – p53 mutation analysis).

Ji et al teaches that administration of a regimen including a MEK inhibitor is effective in inducing an apoptotic response in cancer cells, and that the response is linked to function of the p53 gene product.  See for example p.260 right col, and Figure 5.
It would have been prima facie obvious to one of ordinary skill in the art as of the effective filing date of the instant invention to have extended the exon 4 to 9 analysis of Cabelguenne et al to include a whole gene analysis of TP53 in a subject cancer patient to identify the presence of a wild type (i.e.: a gene with no mutations) TP53 gene, and to have administered to such a patient a therapeutic regimen that includes a MEK inhibitor, as taught by Ji et al.  The skilled artisan would have been motivated to supply a treatment including a MEK inhibitor to a cancer patient with a wild-type TP53 gene (i.e.:  a patient wherein the p53 gene was determined to contain no alterations from the wild-type sequence) based on the expressed teachings of Ji et al that MEK inhibition is a viable clinical option in the treatment of cancer and that has shown success in clinical trials, and that a functional p53 is linked to the apoptotic response to treatment comprising a MEK inhibitor.  The skilled artisan would recognize that a p53 gene lacking any mutations would be a functional gene and thus the MEK inhibitor treatment would likely be effective in treating cancer in the subject.


Response to Remarks
Applicants have traversed the rejections of claims in view of the prior art.  The arguments (p.7 of the Remarks of 12/02/2021) have been fully considered but are not persuasive to withdraw the rejection.  Applicants have argued that the prior art doesn’t teach the amended step of determining that a patient does not contain any of the recited TP53 mutations.  This argument is not persuasive in view of the teachings of Ji et al as cited in the rejection.  Where Ji et al makes it clear that effective response to a MEK inhibitor is linked to function of the p53 gene product, the skilled artisan would recognize that a fully wild-type p53 gene would have the function required to provide the response to a MEK inhibitor.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cabelguenne et al (2010) in view of in view of Ji et al (2011), as applied to claim 1, 2, 4 and 6 above, and further in view of Falchook et al (2012).
The teachings of Cabelguenne et al in view of in view of Ji et al are applied to claim 3 as they were previously applied to claims 1, 2, 4 and 6.  Cabelguenne et al in view of in view of Ji et al renders obvious a method that includes obtaining a sample from a subject with cancer, detecting a wild type (i.e.:  no mutations are present) TP53 gene in the sample, and administering a MEK inhibitor to the subject.  Cabelguenne et al in view of Ji et al does not specifically provide for a method that includes administration of the MEK inhibitor trametinib.  However trametinib was known in the prior art.

It would have been prima facie obvious to one of ordinary skill in the art as of the effective filing date of the instant invention to have supplied the particular MEK inhibitor trametinib in the methods rendered obvious by Cabelguenne et al in view of Ji et al. The skilled artisan would be motivated to provide trametinib to a cancer subject with a wild type TP53 gene beased on the expressed teachings of Falchook et al that trametinib is that trametinib is well tolerated and resulted in acceptable and manageable adverse events and has good clinical activity in patients with cancer.

Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cabelguenne et al (2010) in view of in view of Ji et al (2011), as applied to claim 1, 2, 4 and 6 above, and further in view of Hutchinson et al (2013).
The teachings of Cabelguenne et al in view of in view of Ji et al are applied to claims 7 and 8 as they were previously applied to claims 1, 2, 4 and 6.  Cabelguenne et al in view of in view of Ji et al renders obvious a method that includes obtaining a sample from a subject with cancer, detecting a wild type (i.e.:  no mutations are present) TP53 gene in the sample, and administering a MEK inhibitor to the subject.  Cabelguenne et al in view of Ji et al does not specifically provide for a method that includes determining if the patient has a second mutation in COL14A1 or TNN.

It would have been prima facie obvious to one of ordinary skill in the art as of the effective filing date of the instant invention to have included the whole genome sequence based analysis of Hutchinson et al, where a comprehensive analysis of the entire genome includes a determination of whether mutations are present in COL14A1 or TNN, in the methods rendered obvious by Cabelguenne et al in view of Ji et al. The skilled artisan would be motivated to include the analysis of Hutchinson et al based on the teachings of both Cabelguenne et al and Hutchinson et al that gene mutations may be associated with response to cancer treatment.  The skilled artisan would recognize that performing the analysis of Hutchison et al in combination with the analysis exemplified by Cabelguenne et al would provide a more comprehensive analysis of genetic elements associated with response to cancer treatment, and allow a physician to better decide between different cancer treatment modalities for a subject.

Maintained Double Patenting
Modified as Necessitated by Claim Amendments
Claims 1-4 and 6-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,501,805 in view of Cabelguenne et al and Ji et al.  

Response to Remarks
	Applciants have traversed the rejection of claims for issues related to double patenting.  The arguments (p.7-8 of the Remarks of 12/02/2021) have been considered but are not persuasive to withdraw the rejection as set forth above.  Applicants have initially argue that the instant claims are amended to remove recitation of the ADAM12 gene.  This argument is not persuasive because the instantly claimed genes and mutation positions are recited in the conflicting claims.  Applicants have further argue that the present application is a divisional application of 15/301,379 (the parent application of the conflicting claims) and thus double patenting is improper.  This argument is not persuasive because as set forth on pages 4-5 of the Notice of Allowance of 08/01/2019 for application 15/301,379 the restriction requirement pertaining to detection of mutations in additional genes was withdrawn, and thus where 

Conclusion
No claim is allowed.

Applicant’s amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN THOMAS KAPUSHOC whose telephone number is (571)272-3312.  The examiner can normally be reached on M-F, 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached at 571-272-073131.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days.
	Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO's PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 

	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

/STEPHEN T KAPUSHOC/Primary Examiner, Art Unit 1634